                                                                       Case 2:21-cv-10637-SJM-RSW ECF No. 1, PageID.1 Filed 03/22/21 Page 1 of 8




                                                                                         UNITED STATES DISTRICT COURT
                                                                                         EASTERN DISTRICT OF MICHIGAN
                                                                                              SOUTHERN DIVISION

                                                                       STEVE DELUCA,

                                                                                         Plaintiff,
                                                                                                                       Case No.
                                                                       vs.                                             Hon.

                                                                       OLD DOMINION FREIGHT LINE, INC.
                                                                       a Virginia Corporation,
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                                         Defendant.


                                                                        GASIOREK MORGAN
                                                                        Donald J. Gasiorek (P24987)
                                                                        Attorneys for Plaintiff
                                                                        30500 Northwestern Hwy Suite 425
                                                                        Farmington Hills, MI 48334
                                                                        (248) 865-0001 / (248) 865-0002 (Fax)
                                                                        dgasiorek@gmgmklaw.com



                                                                                  PLAINTIFF’S COMPLAINT AND JURY DEMAND

                                                                             Plaintiff, STEVE DELUCA, by his attorneys, GASIOREK MORGAN,

                                                                       states the following for his Complaint against Defendant:

                                                                             1.    This Complaint asserts claims of employment discrimination in

                                                                       violation to the Age Discrimination in Employment Act of 1967 (“ADEA”),

                                                                       29 USC §621, et seq., and Michigan’s Elliott-Larsen Civil Rights Act

                                                                       (“ELCRA”), MCL §37.2101, et seq.

                                                                                                            1
                                                                       Case 2:21-cv-10637-SJM-RSW ECF No. 1, PageID.2 Filed 03/22/21 Page 2 of 8




                                                                                                         PARTIES

                                                                             2.     Plaintiff, STEVE DELUCA, is an individual residing in

                                                                       Rochester Hills, Oakland County, Michigan.

                                                                              3.    Defendant, OLD DOMINION FREIGHT LINE, INC., is a

                                                                       Virginia Corporation authorized to and conducting business in Michigan

                                                                       and has a place of business in Troy, Oakland County, Michigan. At all
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                       relevant times, Defendant’s resident agent and registered office are

                                                                       located in Plymouth, Wayne County, Michigan.

                                                                                              JURISDICTION AND VENUE

                                                                             4.     This Court has jurisdiction over Defendant because Defendant

                                                                        conducts business on a regular and systematic basis in the Eastern

                                                                        District of Michigan and has a place of business in the Eastern District of

                                                                        Michigan.

                                                                             5.     This Court has jurisdiction over Plaintiff’s ADEA claim under

                                                                        and pursuant to 28 USC §§1331 and 1343.

                                                                             6.     This Court has jurisdiction over Plaintiff’s state law claim under

                                                                        and pursuant to 28 USC §1367.

                                                                             7.     On June 17, 2020, Plaintiff filed a Charge of Discrimination with

                                                                        the Equal Employment Opportunity Commission (“EEOC”).




                                                                                                              2
                                                                       Case 2:21-cv-10637-SJM-RSW ECF No. 1, PageID.3 Filed 03/22/21 Page 3 of 8




                                                                              8.    The EEOC issued a Notice of Right To Sue on February 26,

                                                                        2021. See Exhibit A.

                                                                              9.    Plaintiff has timely filed this Complaint within 90 days of

                                                                        receiving the EEOC’s Notice of Right to Sue.

                                                                              10.   Venue is proper in this judicial district pursuant to 28 USC

                                                                        §1391 because the events giving rise to the claim occurred in this judicial
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                        district.

                                                                                                GENERAL ALLEGATIONS

                                                                              11.   Plaintiff’s year of birth is 1954.

                                                                              12.   On or about March 24, 2004, Plaintiff began his employment

                                                                       with Defendant as a truck driver or “Pick-Up and Delivery Driver” (“truck

                                                                       driver”).

                                                                              13.   Plaintiff, at all times, demonstrated that he was qualified for his

                                                                       position and qualified to retain his position as a truck driver.

                                                                              14.   Defendant, at all relevant times, allowed its truck drivers to take

                                                                       10-minute breaks every four hours, not including a reasonable time to find

                                                                       an available and convenient break or rest area.

                                                                              15.   In April 2020, Michigan Governor Gretchen Whitmore had

                                                                       declared a state of emergency due to the Covid-19 pandemic and had




                                                                                                               3
                                                                       Case 2:21-cv-10637-SJM-RSW ECF No. 1, PageID.4 Filed 03/22/21 Page 4 of 8




                                                                       issued orders restricting access to places of public accommodations and

                                                                       buildings, including restaurants and public rest areas.

                                                                             16.   Such restrictions forced truck drivers, including Plaintiff, to

                                                                       make multiple stops in order to find an open restroom, gas station, rest

                                                                       stop, or repair facility for needed breaks while driving to complete

                                                                       necessary and essential deliveries.
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                             17.   On or about April 27, 2020, Defendant, suddenly and without

                                                                       any prior warning, terminated Plaintiff’s employment.

                                                                             18.   During the termination meeting, which lasted approximately

                                                                       three minutes, Defendant informed Plaintiff that he was terminated

                                                                       allegedly for making too many unauthorized stops in April 2020 during the

                                                                       COVID-19 pandemic.

                                                                             19.   The additional stops that Plaintiff made while making essential

                                                                       deliveries during the state-wide shutdown and COVID-19 pandemic were

                                                                       made to locate an open restaurant or restroom or to locate a public rest

                                                                       area so that Plaintiff could check freight, handle phone calls from dispatch

                                                                       or customers, and/or do computer work such as GPS and mapping.

                                                                             20.   Prior to April 2020, Plaintiff had not received any written

                                                                       warnings or discipline for making too many unauthorized stops.




                                                                                                             4
                                                                       Case 2:21-cv-10637-SJM-RSW ECF No. 1, PageID.5 Filed 03/22/21 Page 5 of 8




                                                                             21.    No written warnings for making too many stops and/or for

                                                                       making unauthorized stops are contained in Plaintiff’s personnel file

                                                                       maintained by the Defendant.

                                                                             22.    Defendant     terminated       Plaintiff’s   employment   without

                                                                       justification.

                                                                             23.    Upon information and belief, younger truck drivers were not
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                       disciplined or terminated for making similar additional stops and/or similar

                                                                       unauthorized stops.

                                                                             24.    Upon information and belief, Defendant selected other

                                                                       employees for termination on the basis of their older age.

                                                                             25.    The proffered reasons for termination are untrue and a pretext

                                                                       for discrimination.

                                                                             26.    Plaintiff was replaced by, and/or his former duties and

                                                                       responsibilities were assumed by, a younger individual.

                                                                             27.    Plaintiff’s age was a factor in Defendant’s decision to terminate

                                                                       his employment.

                                                                                                  COUNT I
                                                                                 AGE DISCRIMINATION IN VIOLATION OF THE ADEA

                                                                             28.    Plaintiff repeats and incorporates by reference each and every

                                                                       paragraph of this Complaint.



                                                                                                               5
                                                                       Case 2:21-cv-10637-SJM-RSW ECF No. 1, PageID.6 Filed 03/22/21 Page 6 of 8




                                                                             29.    Defendant is an “employer” as that term is defined in the

                                                                       ADEA.

                                                                             30.    As an employer, Defendant owed Plaintiff a duty pursuant to

                                                                       the ADEA not to discriminate against him with respect to employment,

                                                                       compensation or a term, condition or privilege of employment because of

                                                                       his age.
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                             31.    Defendant violated this duty to Plaintiff by, among other things,

                                                                       treating Plaintiff less favorably than similarly situated younger employees,

                                                                       terminating Plaintiff’s employment, and otherwise discriminating against

                                                                       Plaintiff with respect to the terms, conditions, opportunities and/or

                                                                       privileges of his employment because of his age.

                                                                             32.    Defendant’s discriminatory termination of Plaintiff because of

                                                                       his age was willful and deliberate.

                                                                             33.    As a direct and proximate result of Defendant’s intentional

                                                                       violation of Plaintiff’s civil rights, as set forth in the ADEA, Plaintiff suffered

                                                                       damages, including but not limited to, loss of past and future income,

                                                                       mental anxiety and distress, and loss of professional reputation.

                                                                             WHEREFORE, Plaintiff respectfully requests this Court to enter its

                                                                       Judgment against Defendant for money damages in whatever amount is

                                                                       shown to be established by the proofs of this case, plus liquidated and/or


                                                                                                               6
                                                                       Case 2:21-cv-10637-SJM-RSW ECF No. 1, PageID.7 Filed 03/22/21 Page 7 of 8




                                                                       punitive damages, together with appropriate equitable and injunctive relief,

                                                                       and the imposition of attorney fees and costs.

                                                                                                 COUNT II
                                                                               AGE DISCRIMINATION IN VIOLATION OF THE ELCRA

                                                                            34.    Plaintiff repeats and incorporates by reference each and every

                                                                       paragraph of this Complaint as though fully set forth herein.

                                                                            35.    At all times relevant herein, Plaintiff was an employee and
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                       Defendant satisfied the definition of an employer within the meaning of

                                                                       Michigan’s ELCRA, MCL §37.2101, et seq., as amended.

                                                                            36.    At all times relevant herein, under the ELCRA, Plaintiff had a

                                                                       right to employment free from discrimination based on his age.

                                                                            37.    Defendant violated Plaintiff's rights under the ELCRA by,

                                                                       among other things, treating Plaintiff less favorably than similarly situated

                                                                       younger employees, terminating Plaintiff’s employment, and otherwise

                                                                       discriminating against Plaintiff with respect to the terms, conditions,

                                                                       opportunities and/or privileges of his employment because of his age.

                                                                            38.    As a direct and proximate result of Defendant’s discriminatory

                                                                       and wrongful conduct, Plaintiff suffered damages, including but not limited

                                                                       to, loss of past and future income and employment benefits, outrage,

                                                                       humiliation, embarrassment, mental anxiety, emotional distress, and loss

                                                                       of professional reputation.
                                                                                                            7
                                                                       Case 2:21-cv-10637-SJM-RSW ECF No. 1, PageID.8 Filed 03/22/21 Page 8 of 8




                                                                             WHEREFORE, Plaintiff respectfully requests that this Honorable

                                                                       Court enter a Judgment against Defendant in whatever amount is shown

                                                                       to be established by the proofs in this cause, together with exemplary

                                                                       damages, interest, costs, and reasonable attorneys’ fees.


                                                                                               DEMAND FOR JURY TRIAL

                                                                             Plaintiff, STEVE DELUCA, by his attorneys, GASIOREK MORGAN,
30500 NORTHWESTERN HIGHWAY | SUITE 425 | FARMINGTON HILLS | MI 48334




                                                                       demands a trial by jury in this cause of action.

                                                                                                            Respectfully submitted,

                                                                                                            GASIOREK MORGAN

                                                                                                            BY: /s/ Donald Gasiorek_________
                                                                                                            DONALD J. GASIOREK (P24987)
                                                                                                            Attorneys for Plaintiff
                                                                                                            30500 Northwestern Hwy, Suite 425
                                                                                                            Farmington Hills, MI 48334
                                                                                                            (248) 865-0001
                                                                       Dated: March 22, 2021                dgasiorek@gmgmklaw.com




                                                                                                             8
